*824In an action to recover damages for false arrest and malicious prosecution, the plaintiff appeals from an order of the Supreme Court, Queens County (Satterfield, J.), entered November 2, 2006, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the compliant, which asserted causes of action alleging false arrest and malicious prosecution. The evidence demonstrated merely that the defendants contacted the police and signed a criminal complaint against the plaintiff alleging harassment. “[A] civilian defendant who merely furnishes information to law enforcement authorities who are then free to exercise their own independent judgment as to whether an arrest will be made and criminal charges filed will not be held liable for malicious prosecution” (Lupski v County of Nassau, 32 AD3d 997, 998 [2006]) or false arrest (see Du Chateau v Metro-North Commuter R.R. Co., 253 AD2d 128, 131 [1999]). Since the plaintiff failed to raise a triable issue of fact in opposition to the defendants’ prima facie demonstration of entitlement to judgment as a matter of law, the defendants’ motion was properly granted. Rivera, J.P, Co vello, Angiolillo and McCarthy, JJ., concur.